  Case: 1:20-cv-00110-SJD-KLL Doc #: 9 Filed: 05/18/20 Page: 1 of 2 PAGEID #: 61




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


BRIDGET BARDUA,                                             Case No. 1:20-cv-110
     Plaintiff,                                             Dlott, J.
                                                            Litkovitz, M.J.

       vs.

CITY OF CINCINNATI,                                         REPORT AND
      Defendant.                                            RECOMMENDATION

       Plaintiff originally filed this employment discrimination action in the Hamilton County,

Ohio Court of Common Pleas on November 13, 2019, alleging claims under 42 U.S.C. § 1981a,

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and state law.

(Doc. 1, Exh. A). Defendant removed the action to this Court on February 11, 2020. (Doc. 1).

Defendant filed a motion to dismiss the complaint on March 25, 2020. (Doc. 6). Plaintiff filed

an amended complaint on April 13, 2020. (Doc. 7). On April 23, 2020, defendant filed an

answer to the amended complaint. (Doc. 8).

       Plaintiff’s amended complaint supersedes the original complaint and is the “legally

operative complaint” in this matter. Scuba v. Wilkinson, No. 1:06-cv-160, 2006 WL 2794939, at

*2 (S.D. Ohio Sept. 27, 2006) (citing Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306

(6th Cir. 2000)). Accordingly, it is RECOMMENDED that defendant’s motion to dismiss the

original complaint (Doc. 6) be DENIED as MOOT.



        5/18/2020
Date: ___________________
                                                               Karen L. Litkovitz
                                                               United States Magistrate Judge
  Case: 1:20-cv-00110-SJD-KLL Doc #: 9 Filed: 05/18/20 Page: 2 of 2 PAGEID #: 62




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BRIDGET BARDUA,                                              Case No. 1:20-cv-110
     Plaintiff,                                              Dlott, J.
                                                             Litkovitz, M.J.

       vs.

CITY OF CINCINNATI,
      Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
